Title: From James Madison to Elias Vander Horst, 28 November 1801
From: Madison, James
To: Vanderhorst, Elias


Sir,Department of State Washington 28th. Novr. 1801.
I have the pleasure to acknowledge the receipt of your Letter of the 10th. of last month, and several others received from time to time, containing very acceptable information.
It is not at present thought advisable to encrease the subscription to the Bristol Infirmary.
Not knowing the state of the claim made on your behalf for Compensation for the four Casks of Indigo plundered by the French privateer Tyger, I have made a general reference of it to Mr. Livingston our Minister at Paris. If the Indigo has been condemned, it is improbable that any means of obtaining restitution remain. I have the honor to be &c.
James Madison.
 

   Letterbook copy (DNA: RG 59, IC, vol. 1).


   The annual subscription to the Bristol infirmary in 1797 and 1798 was $23.33 (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:289, 290).

